Order entered November 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00613-CV

                          IN THE INTEREST OF M.A.H., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-51726-2011

                                            ORDER
       We REINSTATE this appeal which was abated to allow the trial court an opportunity to

make findings of fact and conclusions of law. As the appellate record has been filed, including

the supplemental clerk’s record containing the requested findings and conclusions, we ORDER

appellant to file his brief no later than December 17, 2014.


                                                       /s/     CRAIG STODDART
                                                               JUSTICE